                                      1   WING YAN WONG, ESQ.
                                          Nevada Bar No. 13622
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South Fourth Street, Suite 1550
                                      3   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      4   Direct: (702) 577-9310
                                          Facsimile: (702) 255-2858
                                      5   E-Mail: wwong@grsm.com

                                      6   Attorneys for Defendant
                                          Portfolio Recovery Associates, LLC
                                      7

                                      8                                  UNITED STATES DISTRICT COURT

                                      9                                      DISTRICT OF NEVADA

                                     10   GUILLERMO T. ACHURRA, JR.                           )   Case No.:   2:20-cv-00053-RFB-NJK
                                                                                              )
                                     11                         Plaintiff,                    )   MOTION TO EXTEND TIME FOR
                                                                                              )   PORTFOLIO RECOVERY
Gordon Rees Scully Mansukhani, LLP




                                     12          v.                                           )   ASSOCIATES, LLC TO RESPOND
                                                                                              )   TO COMPLAINT (ECF No. 1)
     300 S. 4th Street, Suite 1550




                                     13   PORTFOLIO RECOVERY ASSOCIATES, LLC,                 )
       Las Vegas, NV 89101




                                                                                              )   (Second Request)
                                     14                        Defendants.                    )
                                                                                              )
                                     15
                                                 Pursuant to Local Rule IA 6-1, Defendant Portfolio Recovery Associates, LLC (“PRA”),
                                     16
                                          by and through its attorneys, moves for an extension of time to respond to the Complaint (ECF
                                     17
                                          No. 1) up to and including March 24, 2020. This is PRA’s second request for extension of time
                                     18
                                          to respond to the Complaint.
                                     19
                                                              MEMORANDUM OF POINTS AND AUTHORITIES
                                     20
                                                 1.     On January 9, 2020, Plaintiff files the Complaint in the above-entitled action
                                     21
                                          (ECF No. 1). Based on belief and information, PRA’s response was due on February 18, 2020.
                                     22
                                                 2.     PRA, a corporate defendant, was seeking to retain counsel and has recently
                                     23
                                          retained counsel.   In the meantime, opposing counsel and PRA had directly agreed to an
                                     24
                                          extension for PRA to respond to the Complaint by March 10, 2020. See ECF No. 6.
                                     25
                                                 3.     PRA respectfully requests additional time to evaluate and respond to the
                                     26
                                          Complaint. This action concerns phone calls PRA allegedly placed to Plaintiff, which Plaintiff
                                     27
                                          claims to be in violation of the Fair Debt Collection Practices Act. See ECF No. 1, at ¶¶ 1, 11-
                                     28

                                                                                        -1-
                                      1   13. Since the inception of this case, PRA has requested the phone number upon which Plaintiff

                                      2   bases his claims in this action. This information is necessary for PRA to perform the requisite

                                      3   review of its files, in order to meaningfully respond to the Complaint.

                                      4          4.      On February 3, 2020, Plaintiff, through his counsel Mr. David Krieger, provided

                                      5   PRA with a phone number, but PRA was unable to locate any calls such that this could be the

                                      6   phone number at issue in Plaintiff’s pleading. On several occasions between February 4 and

                                      7   February 18, 2020, PRA requested from Mr. Krieger any additional phone number(s) that

                                      8   Plaintiff may base his claims upon. Mr. Krieger responded that to date, he had no new

                                      9   information from Plaintiff.

                                     10          5.      On February 25, 2020, PRA’s counsel again followed up with Mr. Krieger for the

                                     11   requested information but received no response.
Gordon Rees Scully Mansukhani, LLP




                                     12          6.      On February 26, 2020, Mr. George Haines informed PRA’s counsel that Mr.
     300 S. 4th Street, Suite 1550




                                     13   Krieger withdrew from Haines & Krieger, LLC on February 21, 2020. Mr. Haines also informed
       Las Vegas, NV 89101




                                     14   that he was contacting Plaintiff regarding PRA’s request and hoped to have a response within a

                                     15   few days.

                                     16          7.      On March 3, 2020, PRA still had not received the requested information. PRA’s

                                     17   counsel therefore followed up with Mr. Haines. Mr. Haines asked for an additional thirty (30)

                                     18   days for Plaintiff to identify this information.

                                     19          8.      On Saturday, March 7, 2020, Mr. Haines informed PRA’s counsel that this action

                                     20   had been transferred to Mr. Krieger and his new firm, Krieger Law Group.

                                     21          9.      At this time, PRA is still left without the information necessary for PRA to

                                     22   investigate and respond to the Complaint. Thus, PRA requests an additional fourteen (14) days

                                     23   to file a responsive pleading.

                                     24          10.     The extension will result in minimal delay. There are no current deadlines that

                                     25   will be affected by this extension.

                                     26          11.     This motion is not made for the purpose of delay or any other improper reasons,

                                     27   but only to allow PRA to respond fully and accurately to the Complaint in this case.

                                     28

                                                                                             -2-
                                      1          12.    For the foregoing reasons, PRA respectfully moves the Court to grant PRA until

                                      2   March 24, 2020 to file a response to the Complaint.

                                      3

                                      4                                                    DATED: March 9, 2020

                                      5                                                    GORDON REES SCULLY
                                                                                           MANSUKHANI, LLP
                                      6

                                      7                                                    /s/ Wing Yan Wong
                                                                                           Wing Yan Wong, Esq. (SBN 13622)
                                      8                                                    300 S. Fourth Street, Suite 1550
                                                                                           Las Vegas, Nevada 89101
                                      9
                                                                                           Attorneys for Defendant Portfolio Recovery
                                     10                                                    Associates, LLC

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
     300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                        -3-
